SUBLEASE AGREEMENT





            THIS SUBLEASE AGREEMENT (“Sublease”) is entered into as of this 2nd
day of August, 2002, by and between The Titan Corporation, a Delaware
corporation (“Sublandlord”), and SureBeam Corporation, a Delaware corporation
(“Subtenant”)



RECITALS



A.        Sublandlordis the tenant under that certain Lease by and between
COOPERATIVE REAL ESTATE INVESTMENT COMPANY (CREIC), (Limited Liability Company)
duly registered as per SAUDI LAW, as landlord (“Master Landlord”), and
Sublandlord, as tenant, dated January 15, 2001 corresponding to 20/10/1421(such
lease, as it may be amended from time to time, the “Master Lease”), for certain
space consisting of approximately 133 square meters and located at King Fahed
Road, North to King Fahed Library, Olaya Area, Riyadh, Kingdom of Saudi Arabia,
in the building commonly known as Abraj Atta’awuneya (the “Premises”).



B.         Subtenant wishes to sublease a portion of the Premises from
Sublandlord.





            Now, therefore, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:



1.         Basic Sublease Information.



The information set forth in this Section (the “Basic Sublease Information”) is
intended to supplement and/or summarize the provisions set forth in the balance
of this Sublease.  Each reference in this Sublease to any of the terms set forth
below shall mean the respective information set forth next to such term as
amplified, construed or supplemented by the particular Section(s) of the
Sublease pertaining to such information.  In the event of a conflict between the
provisions of this Section and the balance of the Sublease, the balance of the
Sublease shall control.



Sublandlord:

The Titan Corporation, a Delaware corporation

Sublandlord’s Address
for Notices:

The Titan Corporation

3033 Science Park Road

San Diego, CA 92122

Attn: Real Estate

(858) 552 - 9500

Subtenant:

                        SureBeam Corporation, a Delaware corporation

Subtenant’s Address
for Notices:

                        SureBeam Corporation

9276 Scranton Road, Suite 600

San Diego, CA 92121

Attn: Jerry Nelson

(858) 795-6234

9276 Scranton

Premises:

Approximately 133 square meters.

Building:

Abraj Atta’awuneya

King Fahed Road, North to King Fahed Library

Olaya Area, Riyadh

Kingdom of Saudi Arabia

Permitted Use:

As specified in Clause I 1. of the Master Lease as private office.

Base Rent:

Ninety Thousand Saudi Riyals (SR 90,000) annually in accordance with Section 5
hereof.

Commencement Date:

The term of the Sublease shall commence on August 2, 2002 (such later date, the
“Commencement Date”). 

Expiration Date:

The Expiration Date shall be February 14, 2003, or such earlier date, if any, on
which the Master Lease is terminated or expires or this Sublease is terminated
pursuant to the terms herein.

Subtenant’s Insurance:

Specified and as required in Clause XI 7. of the Master Lease.

Security Deposit:

Eighteen Thousand Saudi Riyalsas set forth in Clause IV of the Master Lease and
Section 14 hereof.



2.         Sublease.



Sublandlord hereby subleases to Subtenant, and Subtenanthereby subleases from
Sublandlord, the Premises upon all of the terms, covenants and conditions in
this Sublease.



3.         Delivery Condition.



Subtenant acknowledges that it takes possession of the Premises in its “as is”
condition, and further acknowledges that Sublandlordhas made no representations
or warranties of any kind or nature, whether express or implied, with respect to
the Premises, the remainder of the Premises, the common areas, or the Building,
nor has Sublandlord agreed to undertake or perform any modifications,
alterations, or improvements to the Premises, the remainder of the Premises, the
common areas or the Building which would inure to Subtenant’s benefit. 



            4.         Term.



4.1       Term.  The term (the “Term”) of this Subleaseshall commence on the
Commencement Date, and shall end on the Expiration Date. 



4.2       Surrender.  Subtenant shall, on or before the Expiration Date, remove
all personal property, furniture, trade fixtures and other equipment,provided
that the removal of the same does not adversely affect the Building structure or
any Building operating system or is not prohibited by the Master Lease, and that
Subtenantpromptly repairs any damage to the Building structure or its operating
systems caused by such removal pursuant to the requirements of the Master
Lease.  In the event that Subtenantfails to remove any such items as required by
this Section 4.2 by the Expiration Date, all such items remaining on the
Premises after the Expiration Date shall be deemed abandoned and Sublandlordmay
dispose of such items as it sees fit, without liability to Subtenant.  Subtenant
shall also be responsible for the removal, on or before the Expiration Date, of
all alterations as required under the Master Lease installed by Subtenant
pursuant to this Sublease and shall be responsible for any associated repair or
restoration of the Premises required under the Master Lease.  In all other
respects, Subtenant shall deliver the Premises broom clean, in its condition as
of the Commencement Date, reasonable wear and tear and casualty excepted.  In no
event shall Subtenantremove any of the plumbing, electrical, data lines, and
HVAC system(s), except as otherwise required pursuant to this Section 4.2.



Subtenant shall vacate and deliver possession of the Premises free of all liens,
charges or encumbrances resulting from any act or omission on Subtenant’spart,
and free and clear of any and all violations of any law, rule or regulation of
any federal, state, municipal or other agency or authority by reason of
Subtenant’s actions or failures to fulfill any of its obligations under this
Sublease (“Violations”).  Subtenantshall indemnify Sublandlord against any and
all loss, expense, damage, costs or attorneys’ fees arising out of Violations
occurring any time on or after the Commencement Date.  The voluntary or other
surrender of this Sublease by Subtenant,or a mutual cancellation thereof, shall
not automatically terminate any sub-subleases or sub-subtenancies or other
agreements by which Subtenant has granted rights to third parties to all or any
part of the Premises, but shall, at the option of Sublandlord,either (1)
terminate all or any existing sub-subleases or sub-subtenancies or such other
agreements, or (2) operate as an assignment to Sublandlordof any or all such
sub-subleases or sub-subtenancies or such other agreements.



4.3       Holding Over.  If Subtenant remains in possession of the Premises
after the Expiration Date, such occupancy shall constitute a tenancy at
sufferance, and Subtenantshall be obligated to pay 200% of the rental
installments as specified in Section 5 of this Sublease and Subtenantshall be
liable to Sublandlordfor any and all claims, damages, liabilities, costs and
expenses (including attorneys’ fees and expenses) incurred by Sublandlordand
arising out of Subtenant’s failure to timely surrender the Premises in
accordance with the requirements of this Sublease, including, without limitation
those incurred by Sublandlord arising under the Master Lease.



5.         Rent.



As used in this Sublease, the term “Rent” shall include (1) Base Rent and (2)
all other amounts which Subtenantis obligated to pay under the terms of this
Sublease.



5.1       Rent.  The current Base Rent is as specified in Section 1 (Basic
Sublease Information), which Sublandlord and Subtenant hereby acknowledge that
Subtenant has tendered payment and for the current “lease period”.  Any rents or
other charges pursuant to this Sublease shall be paid by Subtenant to the Master
Landlord for the Sublandlord as due, in advance, without offset or deductions,
within one week of the Due Date.  Base Rent for any partial calendar year of the
Term, to the extent applicable, shall be pro-rated based on the number of days
in that month falling within the Term.  Subtenantshall also be solely
responsible for any and all increases in Rent or any added cost or charge which
has arisen solely because of Subtenant’s tenancy in the Premises, including,
without limitation, any and all heat, water and sewer charges, electric and
other utility charges, as well as any other service charges required by the
Master Lease and relating to the Premises and/or Subtenant’s occupation thereof
that are not already then covered by the Base Rent (as defined in the Master
Lease), Operating Expenses (as defined in the Master Lease) or Tax Expenses (as
defined in the Master Lease) passed through to Sublandlord under the Master
Lease.



                        5.2       [INTENTIONALLY OMITTED]



5.3       Manner of Payment.  All Rent or other payment due from Subtenant to
Sublandlord hereunder shall be paid in lawful money of the United States,
without any prior demand therefor and without any deduction or setoff
whatsoever, at the Master Landlord’s address pursuant to the Master Lease and
Clause IX 15. thereof or such other place as Sublandlord and/or Master Landlord
shall from time to time designate (including, without limitation, by wire
transfer of immediately available funds to an account specified by Sublandlord)
by written notice provided to Subtenant at least five (5) days prior to the date
on which such Rent or other amount first becomes payable.



            6.         Use and Compliance With Laws.



Subtenantshall use the Premises for the Permitted Use (as specified in the Basic
Sublease Information) during the Term of this Sublease, and for no other use or
uses.   Subtenantshall not engage in any activities prohibited by the Master
Lease.  Subtenant shall not use or store flammable or hazardous materials on the
Premises, except to the extent normally used in the ordinary course of business
with respect to the Permitted Use unless such materials are specifically
prohibited in the Lease.  Subtenant shall not perform any act or carry on any
practice which may injure the Premises or cause any offensive odors or noises
that constitute a nuisance or menace to any other tenant or tenants of the
Building or the Premises or other persons, and in no event shall any noises or
odors be emitted from the Premises.  Nothing shall be done upon or about the
Premises which shall be unlawful, improper, or contrary to any law, ordinance,
regulation or requirement of any public authority or insurance inspection or
rating bureau or similar organization having jurisdiction and Subtenant shall be
in compliance at all times with all such laws, ordinances, regulations and
requirements.  Subtenant shall observe and comply with, and shall cause its
employees, agents and invitees to observe and comply with the restrictions set
forth in this Sublease.  Subtenant agrees to comply with all rules and
regulations that Master Landlord has made or may hereafter from time to time
make for the Building and/or the Premises.  Sublandlord shall not be liable to
Subtenant or any party claiming through Subtenant in any way for damage caused
by the failure of any of the other tenants of the Building to comply with such
similar or other covenants in their leases or of such rules and regulations.



            7.         Insurance.


                        Subtenant shall obtain at its sole expense the insurance
required under the Master Lease effective as of the Commencement Date. 
Additionally, Subtenantshall name Sublandlord and Master Landlord as additional
insureds, in their capacity as Master Landlord and Sublandlord, and shall
furnish Sublandlordon or before the Commencement Date with certificates of
insurance from its insurer, with respect to such insurance, which certificates
shall state that such insurance shall not be cancelled unless thirty (30) days
prior written notice shall have been given to Master Landlord and Sublandlord.



            8.         Assignment and Subletting.



                        Subtenant shall not directly or indirectly, voluntarily
or by operation of law, sell, assign, encumber, pledge or otherwise transfer or
hypothecate any of its interest in or rights with respect to the Premises or
Subtenant’s leasehold estate hereunder (collectively, “Assignment”), or permit
all or any portion of the Premises to be occupied by anyone (whether pursuant to
a license, concession or otherwise) other than Subtenant or sublet all or any
portion of the Premises, without the prior written consent of Master Landlord
and Sublandlord. 



            9.         Alterations.



                        Subtenant shall not make or suffer to be made any
alterations, additions or improvements to the Premises, including, without
limitation, those related to electrical cabling and/or systems, plumbing, data
cabling, HVAC systems, or modifications to existing finishes, without the prior
written consent of Master Landlord, as required under the Master Lease, and of
Sublandlord.  Additionally, Subtenant shall be subject to the standards for
repairs and alterations set forth in the Master Lease.



            10.       Repairs and Maintenance.



10.1     Subtenant’s Responsibility.  Subtenantshall be responsible for the
maintenance and repair of the Premises in accordance with the provisions of the
Master Lease.



10.2     Sublandlord’s Responsibility.  As between the parties to this Sublease,
Sublandlordshall have no responsibility or liability to the Subtenant or anyone
claiming through Subtenant, for the Premises including, without limitation, the
roof, roof covering, foundation, subfloors, building structural components,
major building systems (plumbing, electrical and heating, air conditioning and
ventilation systems), and exterior walls of the Premises. 



            11.       Default.



Subtenant shall be subject to the same default and termination provisions as
specified in Clause X of the Master Lease as if it were the tenant thereunder,
and Sublandlordshall have all the remedies specified therein, as if it were
Master Landlord, including, without limitation, the right to terminate the
Sublease and right to perform Subtenant’s obligations under this Sublease at
Subtenant’s cost.  Notwithstanding the foregoing, Subtenant shall only be
entitled to one-half (1/2) of the cure period for a default, if any, provided
for under the Master Lease.



            12.       Indemnity.



                        In addition to such indemnities as may be provided for
in the Master Lease, Subtenant agrees to indemnify and hold Sublandlord and its
affiliates, officers, agents, servants, employees and independent contractors
(individually a “Sublandlord Party” and collectively, “Sublandlord Parties”)
harmless against all loss, damage, liability, or expense suffered or claimed
against any Sublandlord Party, by any person or entity (i) caused by or
otherwise arising from, in whole or in part, any breach or default by Subtenant
of any covenant or obligation it has hereunder (including but not limited to all
covenants or obligations of the tenant under the Master Lease assumed by
Subtenant pursuant to the terms of this Sublease), or (ii) caused by or in
connection with anything owned or controlled by Subtenant, or (iii) resulting
from any act, failure to act, or negligence of Subtenant or its employees,
agents or invitees, or (iv) resulting from any nuisance suffered on the
Premises, except for damage or injury to third parties or property resulting
from the proven gross negligence of Sublandlord, Landlord or their respective
employees, agents, representatives, successors or assigns.  Subtenant further
agrees to indemnify Sublandlord and hold Sublandlord harmless from all losses,
damages, liabilities and expenses which Sublandlord may incur, or for which
Sublandlord may be liable to Master Landlord, arising from the acts or omissions
of Subtenant which are or are alleged to be defaults of Sublandlord under the
Master Lease or are the subject matter of any indemnity or hold harmless of
Sublandlord, as tenant, to Master Landlord under the Master Lease.  The
obligations of Subtenant to indemnify Sublandlord and/or the Sublandlord Parties
and/or hold the Sublandlord and/or the Sublandlord Parties harmless in this
Section 12 and elsewhere herein shall survive the expiration or other
termination of this Sublease.



            13.       Master Lease.



            13.1     Master Lease.  Notwithstanding anything in this Sublease to
the contrary, the rights of Subtenant shall be subject to and limited by the
terms and conditions contained in the Master Lease between Sublandlord and
Master Landlord as applicable to tenant thereunder, as they may be amended from
time to time.   Sublandlordshall have the right to amend the Master Lease from
time to time without the consent of Subtenantprovided that any such amendment
shall not adversely affect Subtenant’sability to continue its then current
operations in the Premises, increase any of the rental or other payments
required to be made by Subtenanthereunder or otherwise materially and adversely
change Subtenant’s rights and obligations hereunder.  Sublandlordshall endeavor
to give Subtenantnotice of any amendment to the Master Lease, but the failure to
give such notice shall not affect the validity of such amendment or its
applicability to Subtenant, except that Subtenant shall have no obligation to
comply with the terms of any such amendment until it has received a copy.   Any
rights granted to Subtenant herein which are limited by the Master Lease shall
be deemed to be so limited by this Sublease.



                        13.2     No Violation.  Notwithstanding anything in this
Sublease to the contrary, Subtenant shall not commit or permit to be committed
any act or omission which shall violate any term or condition of the Master
Lease.  Subtenant shall indemnify and hold harmless Sublandlord from and against
any loss, liability, claim, cost or expense (including reasonable attorneys’
fees) incurred by Sublandlord as a result of any termination or attempted
termination by Sublandlord or Master Landlord of the Master Lease resulting from
any such act or omission by Subtenant.

            13.3     [Intentionally Omitted].



            13.4     Termination of Master Lease.  If the Master Lease
terminates for any reason prior to the expiration or other termination of this
Sublease, this Sublease shall terminate concurrently therewith without any
liability of Sublandlord to Subtenant and, except for any Subtenant obligations
hereunder arising on or prior to the termination of this Sublease, following
Subtenant’s surrender in compliance with Section 4.2 hereof, Subtenant’s
obligations hereunder shall terminate, except with respect to any
indemnification or hold harmless obligations of Subtenant, which shall survive
such termination.



            13.5     Incorporation of Master Lease.  Notwithstanding any other
provision of this Sublease to the contrary, this Sublease and Subtenant's rights
under this Sublease shall at all times be subject to all of the terms,
covenants, and conditions of the Master Lease (a copy of which agreement, as
currently in effect, Subtenant hereby represents that it has received), with the
same force and effect as if fully set forth herein, and except as otherwise
expressly provided for herein, Subtenant shall keep, observe and perform or
cause to be kept, observed and performed, faithfully all those terms, covenants
and conditions of Sublandlord as tenant under the Master Lease with respect to
the Premises.  Except as otherwise provided hereby, the terms, conditions,
rights and responsibilities of the Master Lease are incorporated herein by
reference, and Sublandlord shall have the rights and responsibilities with
respect to the Subtenantthat the Master Landlord has with respect to Sublandlord
pursuant to the Master Lease, and Subtenantshall have the rights and
responsibilities with respect to Sublandlordthat Sublandlordhas with respect to
the Master Landlord pursuant to the Master Lease.  However, to the extent that
the Master Lease requires or obligates Master Landlord to maintain, repair,
restore, or otherwise expend any money or take any action to preserve and
maintain all or any portion of the Premises or to furnish any services to the
Premises, such obligation shall not pass to Sublandlord by reason of this
Sublease and shall remain with the Master Landlord.  Subject to the first
sentence of this Section 13.5, with respect to the relationship between the
Sublandlord and the Subtenant, the terms, covenants and conditions of this
Sublease shall control with respect to any conflict or inconsistency between the
terms, covenants and conditions contained herein and the terms, covenants and
conditions of the Master Lease.  Notwithstanding the foregoing, the following
sections of the Master Lease are hereby excluded from application to or
incorporation within this Sublease:  The provision for automatic renewal in
Clause II.  Subtenant shall NOT have the right to automatically renew this
Sublease pursuant to the provisions set forth in Clause II of the Master Lease.



15.       Security Deposit.



                          Sublandlord and Subtenant hereby acknowledge that
Subtenant has tendered payment and shall continue to tender payment of the
Security Deposit as set forth in Clause IV of the Master Lease.  Upon expiration
of the Master Lease, Sublandlord shall forward payment to Subtenant within
thirty (30) days of receipt from Master Landlord any refunded Security Deposit
amounts it has received pursuant to Clause IV of the Master Lease.





16.       Brokers.



                        Subtenant represents that it has dealt with no broker or
agent in connection with this Sublease and Subtenant shall hold Sublandlord
harmless from any and all liability, loss, damage, expense, claim action,
demand, suit or obligation arising out of or relating to a breach by Subtenant
of such representation.



17.       Counterparts.



                        This Sublease may be executed in one or more
counterparts, each of which shall constitute one and the same instrument.



18.       Governing Law.



                        This Sublease shall be governed by and construed and
enforced in accordance with the laws of the Kingdom of Saudi Arabia, except with
respect to the choice-of-law provisions thereof.



19.       Waivers; Amendments.



                        No failure or delay by any party hereto in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies provided herein shall be cumulative and not exclusive of any
rights or remedies provided by law. Any provision of this Sublease may be waived
if, but only if, such waiver is in writing and is signed by the party against
whom the enforcement of such waiver is sought. No waiver of any provision of
this Sublease, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such provision. This Sublease may not
be amended, modified or supplemented other than by a written instrument signed
by each party hereto.



20.       Entire Agreement.



                        This Sublease constitutes the entire agreement and
understanding among the parties hereto and supercedes any and all prior
agreements and understandings, written or oral, relating to the subject matter
hereof.



21.       Severability.



                        Any term or provision of this Sublease which is invalid
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Sublease or affecting the validity or enforceability of any of the terms or
provisions of this Sublease in any other jurisdictions, it being intended that
all rights and obligations of the parties hereunder shall be enforceable to the
fullest extent permitted by law.







[Signature page follows]


IN WITNESS WHEREOF, this Sublease shall be deemed to have been executed and
delivered as of the date first set forth above.



SUBLANDLORD:

THE TITAN CORPORATION,

a Delaware corporation

By:                                                                           

Name:                                                                      

Title:                                                                         

SUBTENANT:

SUREBEAM CORPORATION,

a Delaware Corporation

By:                                                                           

Name:                                                                      

Title:                                                                         


EXHIBIT A



DESCRIPTION OF PREMISES



[See attached.]